Exhibit 10.1

 

PLAN SUPPORT AGREEMENT

 

This Plan Support Agreement (this “Agreement”), dated as of December 10, 2015,
is entered into by and among (i) Cubic Energy, Inc., a Texas corporation (“Cubic
Energy”), Cubic Asset, LLC, a Delaware limited liability company (“CA LLC”),
Cubic Asset Holding, LLC, a Delaware limited liability company (together with CA
LLC, the “Cubic Asset Companies”), Cubic Louisiana, LLC, a Delaware limited
liability company (“CL LLC”), and Cubic Louisiana Holding, LLC, a Delaware
limited liability company (together with CL LLC, “Cubic Louisiana Companies”,
and collectively with Cubic Energy and the Cubic Asset Companies, the “Cubic
Parties”), (ii) each of the Prepetition Noteholders, (iii) BP Products North
America, Inc., a Maryland corporation (“BPPNA”), and BP Energy Company, a
Delaware corporation (“BPEC,”and together with BPPNA, “BP”), (iv) Wells Fargo
Energy Capital, Inc., a Texas corporation (“Wells Fargo,” and together with the
Prepetition Noteholders and BP, the “Supporting Creditors”), and (v) Fossil
Operating Inc. (“Fossil”, and together with the Supporting Creditors and the
Cubic Parties, the “Parties”).

 

RECITALS

 

WHEREAS, the Prepetition Noteholders and the Cubic Parties are parties to the
Note Purchase Agreement, and all of the outstanding Prepetition Secured Notes
are beneficially owned by the Prepetition Noteholders;

 

WHEREAS, Wells Fargo and CL LLC are parties to the Wells Fargo Credit Agreement,
and the indebtedness governed by the Wells Fargo Credit Agreement has been
guaranteed by Cubic Louisiana Holding, LLC;

 

WHEREAS, BP is a counterparty to certain Cubic Parties under the Hedging and
Call Option Arrangements;

 

WHEREAS, the Supporting Creditors and the Cubic Parties have agreed to the terms
and conditions of a financial restructuring involving the Cubic Parties (the
“Restructuring”), the terms of which are set forth in the Prepackaged Plan; and

 

WHEREAS, the Prepetition Noteholders and the Cubic Parties have agreed to a
budget (as may be amended, modified or supplemented only in accordance with the
terms hereof, the “Cubic Asset Budget”) for implementing the Restructuring of
the Cubic Asset Companies, a copy of which is attached hereto as Exhibit B; and

 

WHEREAS, Wells Fargo and the Cubic Parties have agreed to a budget (as may be
amended, modified or supplemented only in accordance with the terms hereof, the
“Cubic Louisiana Budget”) for implementing the Restructuring of the Cubic
Louisiana Companies, a copy of which is attached hereto as Exhibit C; and

 

WHEREAS, the Parties agree that the Restructuring should be implemented in
accordance with the terms hereof, including through the pre-petition
solicitation of votes for the Prepackaged Plan in accordance with section
4(2) of the Securities Act and the applicable provisions of the Bankruptcy Code.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the agreements and covenants contained
herein, and for other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged by each Party hereto, the Parties
agree as follows:

 

1.                                      Definitions.  The following terms shall
have the following meanings:

 

“Affiliate” of a person or entity means another person or entity that directly,
or indirectly through one or more intermediaries, controls or is controlled by
or is under common control with such person or entity.

 

“Agreement” has the meaning given to such term in the Recitals.

 

“Anchorage Entities” means, collectively, Anchorage Capital Group, L.L.C. and
its Affiliates (including AIO III CE, L.P., Anchorage Illiquid Opportunities
III, L.P., AIO III AIV 3, L.L.C., and Anchorage Illiquid Opportunities III (B),
L.P.).

 

“Approved Documents” means each of the Cash Collateral Orders, the NOL Order,
Disclosure Statement, Prepackaged Plan, the Solicitation Materials, the New
Senior Secured Notes Term Sheet, the Modified Cubic Asset BP Hedges Term Sheet
and the New Cubic Energy Constituent Documents Term Sheet.

 

“Assumed Contract List” means a list of executory contracts and unexpired leases
which the Debtors are seeking to assume and the Cure amounts, if any, required
to be paid in connection with such assumption pursuant to section 365(b)(1) of
the Bankruptcy Code, which list (a) shall be reasonably satisfactory to (x) in
the case of executory contracts or unexpired leases to which Cubic Energy or any
Cubic Asset Company is a party, the Required Prepetition Noteholders and (y) in
the case of executory contracts or unexpired leases to which any Cubic Louisiana
Company is a party, Wells Fargo; (b) may be amended, modified or supplemented
from time to time prior to the Effective Date with the prior written consent of
(x) in the case of executory contracts or unexpired leases to which Cubic Energy
or any Cubic Asset Company is a party, the Required Prepetition Noteholders and
(y) in the case of executory contracts or unexpired leases to which any Cubic
Louisiana Company is a party, Wells Fargo; and (c) shall include, on a modified
basis as set forth in the Modified Cubic Asset BP Hedges Term Sheet, with no
cure amount owed, (i) as between BPEC and Cubic Asset, the Operational Agency
Agreement, dated October 2, 2013 and amended October 31, 2013, and (ii) as
between BPPNA and Cubic Asset, the Agreement for the Daily Forward Purchase and
Sale of 100% of Cubic Asset’s Crude Oil Produced from Hilltop Area in Leon and
Robertson Counties in Texas, dated October 2, 2013.

 

“Bankruptcy Code” means chapter 11 of title 11 of the United States Code, 11
U.S.C. §§ 101 et seq.

 

“Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware.

 

“BP” has the meaning given to such term in the Preamble.

 

2

--------------------------------------------------------------------------------


 

“Business Day” means any day, other than a Saturday, Sunday or “legal holiday”
(as defined in Bankruptcy Rule 9006(a)).

 

“CA LLC” has the meaning given to such term in the Preamble.

 

“Cash Collateral Motion” means the “first-day” motion seeking entry of the Cash
Collateral Orders.

 

“Cash Collateral Orders” means the interim and final orders approving on an
interim or final basis the consensual use of “cash collateral” (as defined in
section 363(a) of the Bankruptcy Code) in accordance with the Budget, in the
form attached hereto as Exhibits D-1 and D-2, and as may be amended, modified or
supplemented only in accordance with the terms hereof.

 

“CL LLC” has the meaning given to such term in the Preamble.

 

“Claims” means “claims” as defined in section 101(5) of the Bankruptcy Code.

 

“Confirmation Hearing” means the hearing to consider confirmation of the
Prepackaged Plan under section 1128 of the Bankruptcy Code, as such hearing may
be adjourned or continued from time to time.

 

“Confirmation Order” means the confirmation order satisfactory to the Required
Prepetition Noteholders and Wells Fargo which, among other things, confirms the
Prepackaged Plan and approves (x) the adequacy of information contained in the
Disclosure Statement and (y) the Solicitation Materials, and as may be amended,
modified or supplemented only in accordance with the terms hereof.

 

“Cubic Asset Budget” has the meaning given to such term in the Recitals.

 

“Cubic Asset Companies” has the meaning given to such term in the Preamble.

 

“Cubic Asset Hedging, Call Option, and Operations Arrangements” means the call
option and other hedging, derivative and physical commodities transactions and
related operations or services agreements entered into on October 2, 2013 (or as
otherwise dated and specified in this definition) between CA LLC and BP, as
counterparty, including: (a) as between BPEC and CA LLC, the (i) 2002 ISDA
Master Agreement, dated October 2, 2013, (ii) Schedule to the 2002 ISDA Master
Agreement, dated October 2, 2013, (iii) ISDA North American Gas Annex to the
Schedule to the 2002 ISDA Master Agreement, dated October 2, 2013, (iv) Crude
Oil Swap Confirmation, dated October 2, 2013, (v) Crude Oil Asian Option
Confirmations, dated October 2, 2013, (vi) Natural Gas European Option
Confirmations, dated October 3, 2013, (vii) Operational Agency Agreement, dated
October 2, 2013 and amended October 31, 2013, and (viii) Confirmation Related to
Daily Forward Purchase and Sale Of Natural Gas, dated October 15, 2013 with
respect to a contract originally dated October 2, 2013; and (b) as between BPPNA
and CA LLC, the Agreement for the Daily Forward Purchase and Sale of 100% of CA
LLC’s Crude Oil Produced from Hilltop Area in Leon and Robertson Counties in
Texas, dated October 2, 2013.

 

3

--------------------------------------------------------------------------------


 

“Cubic Louisiana Budget” has the meaning given to such term in the Recitals.

 

“Cubic Louisiana Companies” has the meaning given to such term in the Preamble.

 

“Cubic Louisiana Hedging Arrangements”  means the hedging, derivative and
commodities transactions entered into on October 2, 2013 between CL LLC and BP,
as counterparty.

 

“Cubic Parties” has the meaning given to such term in the Preamble.

 

“Cubic Energy” has the meaning given to such term in the Preamble.

 

“Disclosure Statement” means a disclosure statement with respect to the
Prepackaged Plan, and that satisfies the requirements of section 1125 of the
Bankruptcy Code, in the form attached hereto as Exhibit E, and as may be
amended, modified or supplemented only in accordance with the terms hereof.

 

“Effective Date” has the meaning given to such term in the Prepackaged Plan.

 

“Fiduciary Out” has the meaning given to such term in Section 27.

 

“Firm Alternative Transaction” has the meaning given to such term in Section 27.

 

“Forbearance Agreement” means the Amendment, Forbearance and Waiver Agreement,
dated July 14, 2014, by and among the Cubic Parties, the Prepetition Noteholders
and certain holders of registration rights.

 

“Hedging, Call Option and Operations Arrangements” means the Cubic Asset
Hedging, Call Option and Operations Arrangements and the Cubic Louisiana Hedging
Arrangements.

 

“IRC” means the Internal Revenue Code of 1986, as amended.

 

“Joinder” has the meaning given to such term in Section 4.

 

“Modified Cubic Asset BP Hedges” means the Cubic Asset Hedging, Call Option and
Operations Arrangements on substantially similar terms but as amended and
restated to reflect the material terms set forth on the Modified Cubic Asset BP
Hedges Term Sheet, and otherwise in form and substance reasonably satisfactory
to the Required Prepetition Noteholders and BP, and as may be amended, modified
or supplemented from time to time in accordance with, if prior to the Effective
Date, the terms hereof and following the Effective Date, the terms thereof.

 

“Modified Cubic Asset BP Hedges Term Sheet” means the term sheet attached hereto
as Exhibit F, as may be amended, modified or supplemented only in accordance
with the terms hereof.

 

4

--------------------------------------------------------------------------------


 

“New Cubic Energy Constituent Documents” means (a) the certificate of formation
of reorganized Cubic Energy and (b) the operating agreement of reorganized Cubic
Energy, in each case, the material terms of which are set forth on the New Cubic
Energy Constituent Documents Term Sheet, and otherwise in form and substance
reasonably satisfactory to the Required Prepetition Noteholders, and as may be
amended, modified or supplemented from time to time in accordance with, if prior
to the Effective Date, the terms hereof and following the Effective Date, the
terms thereof.

 

“New Cubic Energy Constituent Documents Term Sheet” means the term sheet
attached hereto as Exhibit G, as may be amended, modified or supplemented only
in accordance with the terms hereof.

 

“New Cubic Energy Senior Secured Notes” means (a) the 14% first-lien senior
secured notes dated as of the Effective Date due 2020 in an aggregate principal
amount of $30 million issued by reorganized Cubic Energy, the material terms of
which are set forth on the New Cubic Energy Senior Secured Notes Term Sheet, and
otherwise in form and substance reasonably satisfactory to the Required
Prepetition Noteholders and BP, and as may be amended, modified or supplemented
from time to time in accordance with, if prior to the Effective Date, the terms
hereof and following the Effective Date, the terms thereof.

 

“New Cubic Energy Senior Secured Notes Term Sheet” means the term sheet attached
hereto as Exhibit H, as may be amended, modified or supplemented only in
accordance with the terms hereof.

 

“New MSA” means a master services agreement between reorganized Cubic Energy and
Fossil, dated as of the Effective Date, in form and substance reasonably
satisfactory to the Prepetition Noteholders and Fossil, the material terms of
which are set forth on Exhibit I.

 

“NOL Order” means an order approving restrictions on certain Transfers of
Prepetition Equity Interests and all exhibits and attachments thereto, in each
case in the form attached hereto as Exhibit J, and as may be amended, modified
or supplemented only in accordance with the terms hereof.

 

“Party” has the meaning given to such term in the Preamble.

 

“Petition Date” means the date on which the Prepackaged Cases are commenced by
filing voluntary chapter 11 petitions with the Bankruptcy Court.

 

“Plan Supplement Documents” means the New Cubic Energy Constituent Documents,
the New Cubic Energy Senior Secured Notes, the Modified Cubic Asset BP Hedges,
and the Assumed Contract List.

 

“Pleadings” has the meaning given to such term in Section 2(c)(ii).

 

“Prepackaged Cases” means the voluntary chapter 11 proceedings to be commenced
by the Cubic Parties in order to consummate the Prepackaged Plan.

 

5

--------------------------------------------------------------------------------


 

“Prepackaged Plan” means the joint prepackaged plan of reorganization of the
Cubic Parties, and each of the documents, schedules and agreements attached
hereto, in the form attached hereto as Exhibit A, and as may be amended,
modified or supplemented only in accordance with the terms hereof and thereof.

 

“Prepetition Claims” means “claims” as such term is defined in section 101(5) of
the Bankruptcy Code.

 

“Prepetition Equity Interests”  means “equity securities” as such term is
defined in section 101(16) of the Bankruptcy Code, including any issued or
unissued shares of common stock, preferred stock, or other instruments
evidencing an ownership interest in a Cubic Party, whether or not transferable,
and any options, warrants or rights, contractual or otherwise, to acquire any
such interests in a Cubic Party.

 

“Prepetition Interests” means, collectively, Prepetition Claims and Prepetition
Equity Interests.

 

“Prepetition Note Purchase Agreement” means the Note Purchase Agreement dated
October 2, 2013, as amended, restated, supplemented or otherwise modified from
time to time, including by the Forbearance Agreement, by and among the Cubic
Parties, the Prepetition Noteholders and the Prepetition Notes Agent.

 

“Prepetition Noteholders” means, collectively, (a) each of the holders of the
Prepetition Secured Notes party hereto and (b) each of the Warrant Holders, and,
in each case, their respective successors and assigns from time to time that
have duly executed and delivered a Joinder.

 

“Prepetition Notes Agent” means Wilmington Trust National Association, as agent.

 

“Prepetition Notes Documents”  means the Prepetition Secured Notes, the
Prepetition Note Purchase Agreement and all certificates, instruments,
agreements, guarantees and other documents made or delivered in connection
therewith.

 

“Prepetition Secured Notes” means, collectively, the outstanding 15.5% Senior
Secured Notes due 2016 — Series A and 15.5% Senior Secured Notes due 2016 —
Series B, in each case, issued pursuant to the Prepetition Note Purchase
Agreement.

 

“Required Prepetition Noteholders” means (x) holders of at least 66.66% of the
aggregate principal amount of the Prepetition Secured Notes or (y) as long as
the Prepetition Noteholders consist of only (A) Anchorage Entities on the one
hand and (B) Corbin Opportunity Fund, L.L., O-CAP Partners, L.P. and O-CAP
Offshore Master Fund, L.P. or their respective Affiliates on the other hand, the
Anchorage Entities and at least one Prepetition Noteholder which is not an
Anchorage Entity.

 

“Restructuring” has the meaning given to such term in the Recitals.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

6

--------------------------------------------------------------------------------


 

“Solicitation Materials” means the ballots and other documents required to
solicit votes on the Prepackaged Plan from the Supporting Creditors in the form
attached hereto as Exhibit K, and as may be amended, modified or supplemented
only in accordance with the terms hereof.

 

“Supporting Creditors” has the meaning given to such term in the Preamble.

 

“Transfer” has the meaning given to such term in Section 3(h).

 

“Warrant Holders” means the holders of (a) certain Class A or Class B warrants
to purchase shares of the common stock, par value $0.05 per share, of Cubic
Energy and (b) certain shares of Series C Voting Preferred Stock, par value
$0.01 per share, of Cubic Energy, in each case, purchased pursuant to a Warrant
and Preferred Stock Agreement, dated as of October 2, 2013.

 

“Wells Fargo” has the meaning given to such term in the Preamble.

 

“Wells Fargo Credit Agreement” means the Amended and Restated Credit Agreement,
dated October 2, 2013, as amended, restated, supplemented or otherwise modified
from time to time, by and among CL LLC, as borrower and Wells Fargo, as lender.

 

2.                                      Cubic Parties Obligations.

 

(a)                                 On or within one (1) Business Day of the
date hereof, the Cubic Parties shall commence solicitation of the Prepackaged
Plan.

 

(b)                                 Within one (1) Business Day of Cubic Energy
receiving votes from each Supporting Creditor on the Prepackaged Plan, the Cubic
Parties shall commence the Prepackaged Cases, and use their reasonable best
efforts to (x) obtain entry of the interim Cash Collateral Order within five
(5) Business Days following the Petition Date and the final Cash Collateral
Order within forty-five (45) days following the Petition Date, (y) obtain entry
of the Confirmation Order within sixty (60) days following the Petition Date and
(z) consummate the Prepackaged Plan as soon as practicable following entry of
the Confirmation Order, but in no event later than fifteen (15) days following
the entry thereof.

 

(c)                                  In order to effectuate the Restructuring
and seek confirmation of the Prepackaged Plan in accordance with the time frames
set forth herein, the Cubic Parties shall:

 

(i)                                     work collaboratively with the Supporting
Creditors to prepare and finalize the Plan Supplement Documents and the
Confirmation Order prior to the fifth (5th) Business Day prior to the objection
deadline for the Confirmation Hearing.

 

(ii)                                  following the Petition Date, provide draft
copies of all motions, applications and other documents or pleadings (the
“Pleadings”) that any Cubic Party intends to file with the Bankruptcy Court that
could (A) affect, in any way, the consummation of the Prepackaged Plan or
(B) adversely affect, in any way, the Supporting Creditors, in each case, to the
Supporting Creditors and their legal

 

7

--------------------------------------------------------------------------------


 

counsel as soon as reasonably practicable before such documents are filed with
the Bankruptcy Court, and shall consider in good faith the comments of the
Supporting Creditors and their legal counsel regarding any such proposed
Pleadings, and incorporate such comments to the extent consistent with the terms
of the Agreement and the Prepackaged Plan;

 

(iii)                               (A) support and complete the Restructuring
and all other actions contemplated in connection therewith and under the
Approved Documents, (B) take any and all necessary and appropriate actions in
furtherance of the Restructuring and the other actions required or contemplated
under the Approved Documents, (C) seek to obtain any and all required regulatory
and third-party consents and approvals for the Restructuring, and (D) not take
or omit to take, or permit any of their representatives or Affiliates to take or
omit to take any action that conflicts or is inconsistent with this Agreement
and the Prepackaged Plan and the confirmation and consummation thereof; and

 

(iv)                              Subject to Section 27 hereof, not, directly or
indirectly, seek, solicit, negotiate, support, entertain or engage in any
discussions or other communications relating to, or enter into any agreements or
arrangements relating to, any alternative proposal to the Prepackaged Plan,
including any modification to the Prepackaged Plan, nor shall the Cubic Parties
solicit or direct any person or entity, including any member of the Cubic
Parties’ boards of directors or any holder of equity in the Cubic Parties, to
undertake any of the foregoing.

 

(d)                                 The Cubic Parties shall not, without the
prior written consent of each Supporting Creditor, file or support any Pleading
that is inconsistent with this Agreement, the Approved Documents, the
Prepackaged Plan or the confirmation and consummation thereof.

 

(e)                                  The Cubic Parties shall promptly after the
date hereof, file a copy of this agreement as an exhibit to a current report on
Form 8-K, which report shall disclose that holders of the common stock of Cubic
Energy are not expected to receive a distribution in the Prepackaged Cases.

 

(f)                                   Each Cubic Party agrees and acknowledges
that the forms of the Approved Documents attached to this Agreement are in form
and substance satisfactory to it.

 

(g)                                  Each Cubic Party agrees and acknowledges
that :

 

(i)                                     as of November 30, 2015, (A) the
aggregate principal amount of 15.5% Senior Secured Notes due 2016 — Series A
outstanding is $52,147,578.13 (of which $50,000,000 is the original principal
amount outstanding and $2,147,578.13 is the aggregate principal amount of
additional 15.5% Senior Secured Notes due 2016 — Series A notes issued as
payment of payment-in-kind interest pursuant to the Prepetition Note Purchase
Agreement), (B) the aggregate principal amount of 15.5% Senior Secured Notes due
2016 — Series B outstanding is $16,687,219.90 (of which $16,000,000 is the
original principal amount

 

8

--------------------------------------------------------------------------------


 

outstanding and $687,219.90 is the aggregate principal amount of additional
15.5% Senior Secured Notes due 2016 — Series B notes issued as payment of
payment-in-kind interest pursuant to the Prepetition Note Purchase Agreement),
(C) the total principal amount of Prepetition Secured Notes outstanding is
$68,834,798.03 ((of which $66,000,000 is the original principal amount
outstanding and $2,834,798.03 is the aggregate principal amount of additional
Prepetition Secured Notes issued as payment of payment-in-kind interest pursuant
to the Prepetition Note Purchase Agreement), (D) there is accrued and unpaid
interest owed to the Prepetition Noteholders and (E) the foregoing amounts do
not include fees, expenses and other amounts which are chargeable to or
otherwise reimbursable by the Cubic Parties under the Prepetition Notes
Documents ((A)—(E), collectively, the “Prepetition Secured Notes Obligations”);

 

(ii)                                  the Prepetition Secured Notes Obligations
constitute the legal, valid and binding obligations of the Cubic Parties,
enforceable in accordance with their terms; and

 

(iii)                               the mortgages, deeds of trust, liens and
security interests granted by the Cubic Energy and the Cubic Asset Companies to
the Prepetition Notes Agent to secure the Prepetition Secured Notes Obligations
for the benefit of the Prepetition Notes Agent and the Prepetition Noteholders,
including mortgages, liens and security interests (in all property, including
any personal property, real property or fixtures) granted under (i) the First
Lien Security Agreement, dated as of October 2, 2013, among the Cubic Asset
Companies and the Prepetition Notes Agent (as amended, modified or supplemented
from time to time, the “Cubic Asset First Lien Security Agreement”), (ii) the
Security Agreement, dated as of October 2, 2013, between Cubic Energy and the
Prepetition Notes Agent (as amended, modified or supplemented from time to time,
the “Cubic Energy Security Agreement”) and (iii) the Deed of Trust, Mortgage,
Multiple Indebtedness Mortgage, Fixture Filing, Assignment of As-Extracted
Collateral, Security Agreement and Financing Statement, dated as of October 2,
2013, from Cubic Asset, LLC in favor of Jennifer D. Hamer, as trustee, for the
benefit of and in favor of the Notes Agent (as amended, modified or supplemented
from time to time, the “First Priority Deed of Trust”, and together with the
Cubic Asset First Lien Security Agreement and the Cubic Energy Security
Agreement, the “First Lien Security Agreements”) are, in each case, valid,
binding, perfected, enforceable, first priority liens and security interests on
the personal and real property of Cubic Energy and the Cubic Asset Companies
constituting “Collateral” as defined in the First Lien Security Agreements and
“Deed of Trust Property” as defined in the First Priority Deed of Trust, and are
not subject to objection, defense, contest, avoidance, recharacterization,
reclassification, reduction or subordination pursuant to the Bankruptcy Code or
applicable non-bankruptcy law by any person or entity.

 

(iv)                              the mortgages, deeds of trust, liens and
security interests granted by the Cubic Louisiana Companies to the Prepetition
Notes Agent to secure the Prepetition Secured Notes Obligations for the benefit
of the Prepetition Notes

 

9

--------------------------------------------------------------------------------


 

Agent and the Prepetition Noteholders, including mortgages, liens and security
interests (in all property, including real property or fixtures) granted under
(i) the Second Lien Security Agreement, dated as of October 2, 2013, between the
Cubic Louisiana Entities, BP Energy Company and the Prepetition Notes Agent (as
amended, modified or supplemented from time to time, the “Cubic Louisiana Second
Lien Security Agreement”), (ii) the Security Agreement, dated as of October 2,
2013, between the Cubic Louisiana Companies and the Prepetition Notes Agent (as
amended, modified or supplemented from time to time, the “Cubic Louisiana
Security Agreement”) and (iii) the Second Priority Deed of Trust, Mortgage,
Multiple Indebtedness Mortgage, Fixture Filing, Assignment of As-Extracted
Collateral, Security Agreement and Financing Statement, dated as of October 2,
2013, from Cubic Louisiana, LLC in favor of Jennifer D. Hamer, as trustee, for
the benefit of and in favor of the Notes Agent (as amended, modified or
supplemented from time to time, the “Second Priority Deed of Trust”, and
together with the Cubic Louisiana Second Lien Security Agreement and Cubic
Louisiana Security Agreement, the “Second Lien Security Agreements”) are, in
each case, valid, binding, perfected, enforceable, second priority liens and
security interests on the real and personal property of the Cubic Louisiana
Companies constituting “Collateral” as defined in the Second Lien Security
Agreements and “Deed of Trust Property” as defined in the Second Priority Deed
of Trust, and are not subject to objection, defense, contest, avoidance,
recharacterization, reclassification, reduction or subordination pursuant to the
Bankruptcy Code or applicable non-bankruptcy law by any person or entity.

 

(v)                                 as of November 30, 2015, (A) the aggregate
amount of Wells Fargo Credit Agreement obligations outstanding is $29,876,638
and (B) the foregoing amounts do not include fees, expenses and other amounts
which are chargeable to or otherwise reimbursable by the Cubic Parties under the
Wells Fargo Credit Agreement and other documents executed in favor of WFEC in
connection therewith ((A)—(B), collectively, the “Prepetition WFEC Obligations”)

 

(vi)                              the Prepetition WFEC Obligations constitute
the legal, valid and binding obligations of the Cubic Louisiana Companies,
enforceable in accordance with their terms;

 

(vii)                           the mortgages, deeds of trust, liens and
security interests granted to WFEC to secure the Prepetition WFEC Obligations
for the benefit of WFEC, including mortgages, deeds of trust, liens and security
interests (in all property, including any personal property, real property or
fixtures) granted under (i) the First Lien Security Agreement between Cubic
Louisiana Holding, Cubic Louisiana, each of the other subsidiaries of Cubic
Louisiana Holding, and WFEC, dated as of October 2, 2013 (as amended, restated,
supplemented or otherwise modified from time to time, the “WFEC Security
Agreement”), (ii) the Mortgage, Collateral Assignment, Security Agreement and
Financing Statement by Cubic Louisiana in favor of WFEC, effective as of
October 2, 2013 (the “Louisiana Deed of Trust”), (iii) the Mortgage, Collateral
Assignment, Security Agreement and Financing Statement by Cubic Energy, Inc.
dated March 5, 2007 (as assumed

 

10

--------------------------------------------------------------------------------


 

pursuant to the Act of Assumption of Obligations and Mortgage dated as of
October 2, 2013 by and among Cubic Louisiana, LLC Cubic Energy, Inc., and WFEC)
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Energy Deed of Trust”, and together with the Louisiana Deed of Trust, the
“WFEC Deeds of Trust” and together with the Louisiana Deed of Trust and WFEC
Security Agreement, the “WFEC Security Documents”) are, in each case, valid,
binding, perfected, enforceable, first priority mortgages, deeds of trust, liens
and security interests on the real property, personal property and fixtures of
the Cubic Louisiana Companies constituting “Collateral” as defined in the WFEC
Security Agreement and “Deed of Trust Property” as defined in the WFEC Deeds of
Trust, including accounts, chattel paper, deposit accounts, documents, general
intangibles, goods (including inventory and equipment), instruments, insurance,
intellectual property, investment related property, letter of credit rights,
money, receivables and receivable records, certain commercial tort claims, oil,
gas and other hydrocarbons and as-extracted collateral, all other personal
property of the Cubic Louisiana Companies of any kind and all collateral records
and collateral support relating to the foregoing and all proceeds, products,
rents and profits of or in respect of any of the foregoing and are not subject
to objection, defense, contest, avoidance, recharacterization, reclassification,
reduction or subordination pursuant to the Bankruptcy Code or applicable
nonbankruptcy law by any person or entity.  Notwithstanding the foregoing, Cubic
Energy has no obligation or personal liability with respect to any of the WFEC
Security Documents or WFEC Loan Documents.

 

(h)                                 The Cubic Parties shall take any and all
necessary and appropriate actions to ensure that an “ownership change” for the
purposes of Section 382 of the IRC does not occur prior to the consummation of
the Prepackaged Plan, and to otherwise preserve the ability of reorganized Cubic
Energy to use its federal income tax net operating losses and other tax
attributes without any limitations imposed by Section 382 of the IRC, including
by using their reasonable best efforts to obtain prompt entry of the NOL Order.

 

3.                                      Supporting Creditor Agreements.

 

(a)                                 Subject to the terms and conditions hereof
and for so long as this Agreement has not been terminated in accordance with its
terms, each Supporting Creditor shall:

 

(i)                                     use reasonable efforts to work
collaboratively with the Cubic Parties and each other Supporting Creditor to
prepare and finalize the Plan Supplement Documents and the Confirmation Order
prior to the fifth (5th) Business Day prior to the objection deadline for the
Confirmation Hearing.

 

(ii)                                  (i) if entitled to vote on the Prepackaged
Plan, deliver or cause to be delivered its duly executed and completed
ballot(s) voting in favor of the Prepackaged Plan on or before the voting
deadline set forth on such ballot and (ii) not change or withdraw such vote (or
cause or direct such vote to be changed or withdrawn);

 

11

--------------------------------------------------------------------------------


 

(iii)                               support the Prepackaged Plan, not object to,
or vote any of its Prepetition Interests that are entitled to vote on the
Prepackaged Plan to reject, the Prepackaged Plan, support directly or indirectly
any such objection or otherwise take any action or commence any proceeding to
oppose or to seek any modification to the Prepackaged Plan; and

 

(iv)                              consent to the Cubic Parties’ use of the “cash
collateral” (as defined in section 363(a) of the Bankruptcy Code) pursuant to
the Cash Collateral Orders.

 

For the avoidance of doubt, if this Agreement is terminated prior to the entry
of the Confirmation Order and the Supporting Creditors have voted on the
Prepackaged Plan, the vote of each Supporting Creditor shall be automatically
withdrawn, without the action of any Party, unless, within five (5) Business
Days after such automatic termination, such Supporting Creditor shall have
delivered to the Cubic Parties a statement in writing re-affirming its vote.

 

(b)                                 As long as (i) this Agreement has not been
terminated or (ii) Wells Fargo’s obligations under this Agreement have not been
terminated, in each case, in accordance with the terms of this Agreement, on or
prior to the third (3rd) Business Day prior to the proposed Effective Date,
Wells Fargo will pay, by wire transfer of immediately available funds to the
bank account designated in writing by Cubic Energy, $150,000 in cash to Cubic
Energy as partial reimbursement of the expenses incurred by the Debtors in
connection with the Restructuring.

 

(c)                                  Subject to the terms and conditions hereof
and as long as this Agreement has not been terminated in accordance with its
terms prior to the Effective Date, (w) within thirty (30) Business Days
following the Effective Date, the Prepetition Noteholders shall fund or shall
cause their Affiliates to fund accounts for the purpose of (ii) funding the
trade claims set forth on Exhibit M (the “Specified Cubic Asset Trade Claims”),
in each case, in accordance with the Prepackaged Plan, (x) the Prepetition
Noteholders shall fund, or cause their Affiliates to fund, severance payments to
the employees set forth on Exhibit L (the “Severance List”) at the times and in
the amounts set forth in the Severance List and Plan, (y) within thirty (30)
Business Days following the Effective Date, WFEC shall fund or cause its
Affiliates to fund accounts for the purpose of funding the trade claims set
forth on Exhibit O (the “Specified Cubic Louisiana Trade Claims”) in accordance
with the Prepackaged Plan, and (z) on the Effective Date, (A) the Prepetition
Noteholders shall cause or shall cause their Affiliates to cause reorganized
Cubic Energy to execute and deliver the New MSA and (B) Fossil shall execute and
deliver the New MSA.

 

(d)                                 Each Supporting Creditor agrees and
acknowledges that the forms of the Approved Documents attached to this Agreement
are in form and substance satisfactory to it.

 

(e)                                  Each Supporting Creditor shall use
reasonable efforts to work collaboratively with the Cubic Parties and each other
Supporting Creditor to prepare and

 

12

--------------------------------------------------------------------------------


 

finalize the Plan Supplement Documents and the Confirmation Order prior to the
fifth (5th) Business Day prior to the objection deadline for the Confirmation
Hearing.

 

(f)                                   Fossil shall support the Prepackaged Plan,
not object to, or vote any of its Prepetition Interests that are entitled to
vote on the Prepackaged Plan (if any) to reject, the Prepackaged Plan, support
directly or indirectly any such objection or otherwise take any action or
commence any proceeding to oppose or to seek any modification to the Prepackaged
Plan.

 

(g)                                  Subject to the terms of this Agreement, and
prior to the Effective Date, BP agrees to forbear and refrain from exercising
any of its rights or remedies under the Hedging, Call Option and Operations
Arrangements, including any right to (a) liquidate, terminate, or accelerate any
such arrangements because of a condition of the kind specified in section
365(e)(1) of the Bankruptcy Code, (b) offset or net out any termination values
or payment amounts, (c) cause or enforce collateral and margin calls or (d) take
any similar action, each as may be triggered or otherwise become available upon
the occurrence or anticipated occurrence of a default or insolvency proceeding
involving any Cubic Party.

 

(h)                                 Each Prepetition Noteholder agrees not to
directly or indirectly, sell, transfer, convey, participate, assign, encumber,
hypothecate or otherwise dispose of, in whole or in part (collectively,
“Transfer”) any Prepetition Interests, or any option thereon or any right or
interest (voting or otherwise) in any or all of its Prepetition Interests in a
manner that would impede reorganized Cubic Energy from qualifying for
Section 382(l)(5) of the IRC or use its federal income tax net operating losses
and other tax attributes on an unrestricted basis.

 

4.                                      Transfer of Interests. Subject to the
terms and conditions hereof, including Section 3(h), and for so long as this
Agreement has not been terminated in accordance with its terms, each Supporting
Creditor agrees that, as long as this Agreement has not terminated in accordance
with its terms, it shall not Transfer any Prepetition Interests, or any option
thereon or any right or interest (voting or otherwise) in any or all of its
Prepetition Interests unless the transferee, participant or other party (A) is a
Supporting Creditor or (B) satisfies the representations hereunder with respect
to the transferring Supporting Creditor, and agrees in writing to assume and be
bound by all of the terms of this Agreement with respect to all Prepetition
Interests such transferee, participant or other party currently holds or shall
acquire in the future by executing the joinder attached hereto as Exhibit N (the
“Joinder”) (such transferee, participant or other party, if any, to also be a
“Supporting Creditor” and “Party” hereunder from and after such transfer).  If a
transferee of any of the Prepetition Interests is not a Supporting Creditor or
does not execute a Joinder in substantially the form attached hereto as
Exhibit N within three (3) Business Days of the completion of such transfer,
participation or other grant or otherwise agree to be bound by all of the terms
of this Agreement, then such sale, transfer, assignment or other disposition of
the Prepetition Interests or related option, right or interest shall be deemed
null and void ab initio.   A transferor of any of the Prepetition Interests
shall provide each other Party with written notice of any such transfer,
participation or other grant within three (3) Business Days of the completion of
such transfer, participation or other grant. This Agreement shall in no way be
construed to preclude any Supporting Creditor from

 

13

--------------------------------------------------------------------------------


 

acquiring additional Prepetition Interests; provided, however, that any such
additional Prepetition Interests shall automatically, without the action of any
Party, be deemed to be subject to all of the terms of this Agreement and each
such Supporting Creditor agrees that such additional Prepetition Interests shall
be subject to this Agreement and that it shall vote (or cause to be voted) any
such additional Prepetition Interests entitled to vote on the Prepackaged Plan
(in each case, to the extent still held by it or on its behalf at the time of
such vote) in a manner consistent with this Section 4.  The failure by a Party
to comply with the transfer procedure described in this paragraph (resulting in
such transfer becoming null and void ab initio) shall not constitute a material
breach for purposes of Section 8(c) hereof.

 

5.                                      Representations of the Parties.  Each
Party hereby represents and warrants to the other Parties that the following
statements are true, correct and complete as of the date hereof:

 

(a)                                 It has all requisite corporate, partnership,
limited liability company or similar authority to execute this Agreement and
carry out the transactions contemplated hereby and perform its obligations
contemplated hereunder, and the execution and delivery of this Agreement and the
performance of such Party’s obligations hereunder have been duly authorized by
all necessary corporate, partnership, limited liability company or other similar
action on its part.

 

(b)                                 The execution, delivery and performance by
such Party of this Agreement and the transactions contemplated hereby does not
and shall not violate (i) any provision of law, rule or regulation applicable to
it or (ii) its charter or bylaws (or other similar governing documents) or those
of any of its subsidiaries.

 

(c)                                  This Agreement is the legally valid and
binding obligation of such Party, enforceable against it in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability or a ruling of the Bankruptcy Court.

 

6.                                      Representations of the Cubic Parties. 
Each Cubic Party hereby represents and warrants to the other Parties that the
following statements are true, correct and complete as of the date hereof:

 

(a)                                 The execution, delivery and performance by
such Cubic Party of this Agreement and the transactions contemplated hereby does
not and shall not, conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any contractual obligation to
which a Cubic Party or any of its subsidiaries is a party (except as a direct
result of the filing of the Prepackaged Cases).

 

(b)                                 The execution, delivery and performance by
such Cubic Party of this Agreement does not and shall not require any
registration or filing with, consent or approval of, or notice to, or other
action to, with or by, any federal, state or governmental authority or
regulatory body, except as may be necessary or required for approval by the
Bankruptcy Court of such Cubic Party’s authority to implement this Agreement and
the

 

14

--------------------------------------------------------------------------------


 

Restructuring, or for filings pursuant to the Securities Exchange Act of 1934,
as amended.

 

(c)                                  Defaults and Events of Default (each as
defined in the Prepetition Note Purchase Agreement) under the Prepetition Note
Purchase Agreement have occurred and are continuing.

 

(d)                                 The Supporting Creditors have been provided
with substantially final copies of the applicable chapter 11 petitions and
applicable “first-day” and “second-day” Pleadings to be filed with the
Bankruptcy Court on the Petition Date, including a motion to assume this
Agreement.

 

(e)                                  As of June 30, 2015, to the best of its
knowledge, Cubic Energy held approximately $85 million of unrestricted federal
income tax net operating losses and other tax attributes not subject to any
limitation.  As of the date hereof, to the best of its knowledge, (a) all of
Cubic Energy’s federal income tax net operating losses were available for use by
Cubic Energy on an unrestricted basis in accordance with Section 382 of the IRC
and (b) there have been no Transfers of Prepetition Equity Interests by any
person or entity that “beneficially owned” (as determined in accordance with the
applicable rules under Section 382 of the IRC) 5% or more of the Prepetition
Equity Interests immediately before or after such Transfer.

 

7.                                      Supporting Creditor Representations. 
Each Supporting Creditor hereby represents and warrants to the other Parties
that the following statements are true, correct and complete as of the date
hereof:

 

(a)                                 Such Supporting Creditor (i) either (A) is
the sole legal and beneficial owner of the Prepetition Interests set forth below
its name on the signature page hereof (or the Joinder), free and clear of all
claims, liens and encumbrances, or (B) has sole investment and voting discretion
with respect to such Prepetition Interests in respect to matters relating to the
Restructuring and has the power and authority to bind the beneficial owner(s) of
such Prepetition Interests to the terms of this Agreement and (ii) has full
power and authority to act on behalf of, vote and consent to matters concerning
such Prepetition Interests in respect to matters relating to the Restructuring
and dispose of, exchange, assign and transfer such Prepetition Interests. 
Further, such Supporting Creditor has made no prior assignment, sale,
participation, grant, conveyance, or other transfer of, and has not entered into
any other agreement to assign, sell, participate, grant, convey or otherwise
transfer, in whole or in part, any portion of its right, title, or interests in
its Prepetition Interests, the terms of which agreement are, as of the date
hereof, inconsistent with the representations and warranties of such Supporting
Creditor herein or would render such Supporting Creditor otherwise unable to
comply with this Agreement and perform its obligations hereunder.

 

(b)                                 Such Supporting Creditor (i) is an
“accredited investor” (as such term is defined in Rule 501 of Regulation D under
the Securities Act) or a “qualified institutional buyer” (within the meaning
defined in Rule 144A promulgated under the Securities Act), (ii) has such
knowledge and experience in financial and business matters of this type that

 

15

--------------------------------------------------------------------------------


 

it is capable of evaluating the merits and risks of entering into this Agreement
and of making an informed investment decision and (iii) has conducted an
independent review and analysis of the business and affairs of the Cubic Parties
that it considers sufficient and reasonable for purposes of entering into this
Agreement.

 

8.                                      Termination of Agreement.  This
Agreement may be terminated as follows:

 

(a)                                 by the mutual written consent of Cubic
Energy and each Supporting Creditor;

 

(b)                                 by the Required Prepetition Noteholders,
upon: (i) the material breach by BP, Wells Fargo, Fossil or any Cubic Party of
any of their respective undertakings, representations, warranties or covenants
set forth in this Agreement, which material breach remains uncured for a period
of five (5) Business Days after the receipt by the Parties hereto of written
notice from the Required Prepetition Noteholders of such material breach, unless
waived by the Required Prepetition Noteholders; provided that with respect to
any breach by Wells Fargo of the covenant set forth in Section 3(b), the
Required Prepetition Noteholders may terminate this Agreement if such breach
remains uncured one (1) Business Day after the receipt by Wells Fargo of written
notice from the Required Prepetition Noteholders of such breach, unless waived
by the Required Prepetition Noteholders; or (ii) the termination by BP or Wells
Fargo of its obligations under this Agreement in accordance with Section 9;

 

(c)                                  by Cubic Energy, upon the material breach
by a Supporting Creditor of any of the undertakings, representations, warranties
or covenants of such Prepetition Noteholder set forth in this Agreement, which
material breach remains uncured for a period of five (5) Business Days after the
receipt by all Supporting Creditors of written notice from Cubic Energy of such
material breach, unless waived by Cubic Energy; provided, however, that no Cubic
Party is then in material breach of any of its undertakings, representations,
warranties or covenants set forth in this Agreement; provided, further, that if
the Required Prepetition Noteholders have not materially breached any of the
undertakings, representations, warranties or covenants of the Supporting
Creditors set forth in this Agreement, a material breach by a Supporting
Creditor shall not entitle Cubic Energy to terminate this Agreement; or

 

(d)                                 unless waived in writing by the Required
Prepetition Noteholders, automatically, without the action of any Party, upon
the occurrence of any of the following:

 

(i)                                     at 11:59 p.m. prevailing Eastern Time on
the fifth (5th) day after the date hereof, unless the Petition Date has
occurred;

 

(ii)                                  at 11:59 p.m. prevailing Eastern Time on
the first Business Day that is three (3) Business Days after the Petition Date,
unless the Bankruptcy Court shall have entered the Interim Cash Collateral
Order;

 

(iii)                               at 11:59 p.m. prevailing Eastern Time on the
first Business Day

 

16

--------------------------------------------------------------------------------


 

that is sixty (60) days after the Petition Date, unless the Bankruptcy Court
shall have entered (x) the Final Cash Collateral Order and (y) the Confirmation
Order;

 

(iv)                              at 11:59 p.m. prevailing Eastern Time on the
first Business Day that is fifteen (15) days following entry by the Bankruptcy
Court of the Confirmation Order, if there has not occurred substantial
consummation (as defined in section 1101 of the Bankruptcy Code) of the
Prepackaged Plan on or before such date;

 

(v)                                 upon the filing by the Cubic Parties of any
motion or other request for relief seeking to (1) dismiss any of the Prepackaged
Cases, (2) convert any of the Prepackaged Cases to a case under chapter 7 of the
Bankruptcy Code, or (3) appoint a trustee or an examiner with expanded powers
pursuant to section 1104 of the Bankruptcy Code in any of the Prepackaged Cases;

 

(vi)                              upon the entry of an order by the Bankruptcy
Court (1) dismissing any of the Prepackaged Cases, (2) converting any of the
Prepackaged Cases to a case under chapter 7 of the Bankruptcy Code,
(3) appointing a trustee or an examiner with expanded powers pursuant to section
1104 of the Bankruptcy Code in any of the Prepackaged Cases or (4) making a
finding of fraud, dishonesty or misconduct by any executive, officer or director
of the Cubic Parties, regarding or relating to the Cubic Parties;

 

(vii)                           upon (x) the termination under the Cash
Collateral Orders of any Debtor’s right to use “cash collateral” (as defined in
section 363(a) of the Bankruptcy Code) or (y) the withdrawal, amendment or
modification of the Prepackaged Plan or the Confirmation Order, in any manner
other than in accordance with the terms hereof, or the filing by a Cubic Party
of a pleading seeking such withdrawal, amendment or modification, in each case,
without the consent of the Required Prepetition Noteholders;

 

(viii)                        if any of the Cubic Parties files any motion or
pleading with the Bankruptcy Court that is inconsistent in any respect with this
Agreement or the Prepackaged Plan (in each case, with such amendments and
modifications as have been effected in accordance with the terms hereof) and
such motion or pleading has not been withdrawn prior to the earlier of (i) three
(3) Business Days after the Cubic Parties receive written notice from the
Required Prepetition Noteholders requesting such withdrawal and (ii) the entry
of an order of the Bankruptcy Court approving such motion;

 

(ix)                              the Bankruptcy Court grants relief that is
inconsistent with this Agreement or the Prepackaged Plan in any material respect
(in each case with such amendments and modifications as have been properly
effected or are permitted in accordance with the terms hereof);

 

(x)                                 the issuance by any governmental authority,
or any other regulatory authority or court of competent jurisdiction, of any
ruling or order

 

17

--------------------------------------------------------------------------------


 

enjoining the consummation of a material portion of the Restructuring, other
than a ruling or order that is subject to a bona fide challenge or appeal;

 

(xi)                              if any of the Cubic Parties files, proposes or
otherwise supports any motion for the entry of an order by any court of
competent jurisdiction invalidating, disallowing, subordinating, or limiting, in
any respect, as applicable, the enforceability, priority, or validity of the
Prepetition Claims of any Supporting Creditor or claims granted under the
Interim Cash Collateral Order or Final Cash Collateral Order or the liens,
mortgages or security interests securing each of the foregoing, or the
Bankruptcy Court enters such an order;

 

(xii)                           if any of the Cubic Parties files a motion or
pleading with the Bankruptcy Court seeking authority to exercise its Fiduciary
Out (as defined below), or exercises its Fiduciary Out.

 

(xiii)                        a bankruptcy filing by any of the Cubic Parties in
any jurisdiction other than as provided for in this Agreement.

 

For the avoidance of doubt, the Cubic Parties hereby waive any requirement that
a Supporting Creditor seek or obtain relief from the automatic stay under
section 362 of the Bankruptcy Code for purposes of (x) providing notice under,
or terminating, this Agreement or (y) upon termination of this Agreement,
exercising all rights and remedies under the Note Documents (as defined in the
Prepetition Note Purchase Agreement), and the Cubic Parties agree not to object
to any Supporting Creditor seeking, if necessary, to lift the automatic stay in
connection therewith.

 

Upon termination of this Agreement, this Agreement shall forthwith become void
and of no further force or effect, each Party hereto shall be released from its
commitments, undertakings and agreements under this Agreement or related to this
Agreement and the Prepackaged Plan, as applicable, and there shall be no
liability or obligation on the part of any Party hereto; provided that in no
event shall any such termination relieve a Party hereto from (i) liability for
its breach or non-performance of its obligations hereunder prior to the date of
such termination, notwithstanding any termination of this Agreement by any other
Party and (ii) obligations under this Agreement which expressly survive any such
termination pursuant to Section 20 hereof. Upon termination of this Agreement in
accordance with its terms, any and all consents, tenders, waivers, forbearances
and votes delivered by a Supporting Creditor prior to such termination, shall be
deemed, for all purposes, to be null and void from the first instance and shall
not be considered or otherwise used in any manner by any Party.

 

9.                                      Termination of Obligations of BP and
Wells Fargo.  Upon the occurrence of any of the following, the obligations of BP
and Wells Fargo under this Agreement shall terminate; provided, however, that BP
or Wells Fargo, as applicable, is not then in material breach of any of its
undertakings, representations, warranties or covenants set forth in this
Agreement; provided, further, that in no event shall any such termination
relieve BP or Wells Fargo, as applicable, from (i) liability for its breach or
non-performance of its obligations hereunder prior to the date of such
termination, notwithstanding the termination of its obligations hereunder or the
termination of this Agreement pursuant to Section 8 hereof and (ii) obligations
under this

 

18

--------------------------------------------------------------------------------


 

Agreement which expressly survive any such termination pursuant to Section 20
hereof; provided, further, that each of BP and Wells Fargo may waive termination
pursuant to this Section 9 with respect to its obligations under this Agreement:

 

(a)                                 the material breach by a Prepetition
Noteholder or a Cubic Party of any of the undertakings, representations,
warranties or covenants of such Party set forth in this Agreement, which breach
remains uncured for a period of three (3) Business Days after the receipt of
written notice to all Supporting Creditors of such breach from BP or Wells
Fargo;

 

(b)                                 the amendment of this Agreement or the
Approved Documents in accordance with the terms hereof or, as applicable,
thereof, in a manner that would adversely affect BP or Wells Fargo, in any
material respect, without the express written consent of such affected Party; or

 

(c)                                  the occurrence of any of the events set
forth in Section 8(d).

 

Upon the valid termination pursuant to this Section 9 of the obligations of BP
or Wells Fargo under this Agreement, BP or Wells Fargo, as applicable, shall no
longer be a Party or Supporting Creditor under this Agreement.

 

10.                               Good Faith Cooperation; Further Assurances. 
Each Party shall cooperate with each other Party in good faith, and the Parties
shall coordinate their activities (to the extent practicable) in connection with
the implementation and consummation of the Restructuring and the Prepackaged
Plan.  Each Party shall take such commercially reasonable actions, including
executing and delivering any ancillary agreements and making any required
regulatory filings, as may be reasonably necessary to carry out the purposes and
intent of this Agreement and the Prepackaged Plan.

 

11.                               Remedies.  All remedies that are available at
law or in equity, including specific performance and injunctive or other
equitable relief, to any Party for a breach of this Agreement by another Party
shall be available to the non-breaching Party (for the avoidance of doubt, if
there is a breach of the Agreement by a Supporting Creditor, money damages shall
be an insufficient remedy to the other Supporting Creditors or the Cubic Parties
and any of the Cubic Parties or the other Supporting Creditors can seek specific
performance as against another Supporting Creditor); provided further that in
connection with any remedy asserted in connection with this Agreement, each
Party agrees to waive any requirement for the securing or posting of a bond in
connection with any remedy.  All rights, powers and remedies provided under this
Agreement or otherwise available in respect hereof at law or in equity shall be
cumulative and not alternative, and the exercise of any right, power or remedy
thereof by any Party shall not preclude the simultaneous or later exercise of
any other such right, power or remedy by such Party or any other Party.

 

12.                               Prior Negotiations and Entire Agreement.  This
Agreement supersedes all prior negotiations, and documents reflecting such prior
negotiations, among the Cubic Parties, any Supporting Creditors and Fossil (and
their respective advisors) solely with respect to the pursuit

 

19

--------------------------------------------------------------------------------


 

of the Restructuring.  For the avoidance of doubt, this Agreement does not
amend, restate, modify or supplement the Prepetition Notes Documents.

 

13.                               Amendments.  This Agreement and the Approved
Documents may be amended, modified or supplemented only with the express written
consent of the Cubic Parties on the one hand and the Supporting Creditors on the
other hand; provided that no amendment, modification or other supplement to the
Prepackaged Plan may provide for less favorable treatment in any respect of the
Prepetition Claims of any Prepetition Noteholders or any group of Prepetition
Noteholders compared to those of the Prepetition Noteholders generally, without
the express written consent of such Prepetition Noteholders, or group of
Prepetition Noteholders, as applicable; provided, further, that this Agreement
and the Approved Documents may be amended, modified or supplemented without the
consent of BP and Wells Fargo, subject to the rights of BP and Wells Fargo to
terminate their respective obligations under this Agreement pursuant to
Section 9; provided, further, that (i) Sections 3(c)(y), 3(f), 5, 12 and 13,
(ii) the definition of “New MSA” and (iii) Exhibit I, in each case, may not be
amended, modified or supplemented without the consent of Fossil; provided,
further, that Exhibit F may not be amended, modified or supplemented without the
consent of BP; provided, further, that Exhibit O may be amended, modified, or
supplemented at any time prior to the Effective Date with the consent of the
Cubic Louisiana Companies and Wells Fargo (and without requiring any other
consent of any of the other Parties to this Agreement).

 

14.                               Independent Analysis; Independence of
Supporting Creditors.  Each Supporting Creditor hereby confirms that it has made
its own decision to execute this Agreement based upon its own independent
assessment of documents and information available to it, as it has deemed
appropriate.  Each Supporting Creditor is acting independent of the other
Supporting Creditors and shall not be responsible in any way for the performance
of the obligations of any other Supporting Creditor.

 

15.                               Representation by Counsel.  Each Party
acknowledges that it has had the opportunity to be represented by counsel in
connection with this Agreement and the Restructuring.  Accordingly, any rule of
law or any legal decision that would provide any Party with a defense to the
enforcement of the terms of this Agreement against such Party based upon lack of
legal counsel, shall have no application and is expressly waived.

 

16.                               Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
New York, without giving effect to the principles of conflict of laws that would
require the application of the law of any other jurisdiction.  By its execution
and delivery of this Agreement, each of the Parties hereto hereby irrevocably
and unconditionally agrees for itself that any legal action, suit or proceeding
against it with respect to any matter under or arising out of or in connection
with this Agreement or for recognition or enforcement of any judgment rendered
in any such action, suit or proceeding, may be brought in either a state or
federal court of competent jurisdiction in the State and County of New York.  By
execution and delivery of this Agreement, each of the Parties hereto hereby
irrevocably accepts and submits itself to the nonexclusive jurisdiction of each
such court, generally and unconditionally, with respect to any such action, suit
or proceeding.  Notwithstanding the foregoing consent to jurisdiction in either
a state or federal court of competent jurisdiction in the State and County of
New York, upon the commencement of the

 

20

--------------------------------------------------------------------------------


 

Prepackaged Cases, each of the Parties hereto hereby agrees that, if the
petitions have been filed and the Prepackaged Cases are pending, the Bankruptcy
Court shall have exclusive jurisdiction over all matters arising out of or in
connection with this Agreement.  EACH PARTY HERETO UNCONDITIONALLY WAIVES TRIAL
BY JURY IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO ABOVE.

 

17.                               Notices.  All demands, notices, requests,
consents and other communications under this Agreement shall be in writing, sent
contemporaneously to all of the Supporting Creditors and the Cubic Parties, and
deemed given when delivered, if delivered by hand, or upon confirmation of
transmission, if delivered by email or facsimile, at the addresses and facsimile
numbers set forth on Schedule 1 hereto.

 

18.                               Reservation of Rights.  Except as expressly
provided in this Agreement or the Prepackaged Plan, nothing herein is intended
to, or does, in any manner (a) waive, limit, impair or restrict the ability of
(i) each Party to protect and preserve its rights, remedies and interests,
including the Prepetition Interests and any other claims against or interests in
the Cubic Parties or other parties, or its full participation in the Prepackaged
Cases or (ii) any Prepetition Noteholder to exercise any rights or remedies
available under or in connection with (A) the Prepetition Note Purchase
Agreement and/or any other agreement to which a Prepetition Noteholder and any
Cubic Party are parties or (B) the Prepetition Secured Notes and/or any other
securities or instruments held by a Prepetition Noteholder, including any
option, warrant or right to acquire such securities or instruments, (b) restrict
any Supporting Creditor’s rights to object to, or otherwise oppose, any other
motions filed in the Prepackaged Cases that conflict or are inconsistent with
this Agreement or the Prepackaged Plan, all of which rights are expressly
preserved.  Without limiting the foregoing sentence in any way, after any
termination of this Agreement, the Parties hereto each fully reserve any and all
of their respective rights, remedies and interests, in the case of any claim for
breach of this Agreement.  Furthermore, nothing in this Agreement (a) shall be
construed to prohibit any Party from appearing as a party-in-interest in any
matter to be adjudicated in the Prepackaged Cases so long as such appearance and
the positions advocated in connection therewith are consistent with this
Agreement and the Prepackaged Plan, and are not for the purpose of, and could
not reasonably be expected to have the effect of, hindering, delaying or
preventing the consummation of the Prepackaged Plan or (b) amends, modifies or
supplements, in any respect, the terms and provisions of the Prepetition Notes
Documents.

 

19.                               Rule of Interpretation.  Notwithstanding
anything contained herein to the contrary, it is the intent of the Parties that
all references to votes or voting in this Agreement be interpreted to include
(a) votes or voting on a plan of reorganization under the Bankruptcy Code and
(b) all means of expressing agreement with, or rejection of, as the case may be,
a restructuring or reorganization transaction that is not implemented under the
Bankruptcy Code.

 

20.                               Survival.  Notwithstanding (i) any sale,
transfer or assignment of Prepetition Interests in accordance with Section 4 or
(ii) the termination of this Agreement in accordance with its terms, the
agreements and obligations of the Parties in Sections 11, 12, 14, 15, 16, 17,
18, 20, 21, 22 and 25 shall survive such sale and/or termination and shall
continue in full force and effect for the benefit of the Supporting Creditors in
accordance with the terms hereof.

 

21

--------------------------------------------------------------------------------


 

21.                               Successors and Assigns; Severability; Several
Obligations.  This Agreement is intended to bind and inure to the benefit of the
Parties and their respective permitted successors, assigns, heirs, executors,
estates, administrators and representatives.  The invalidity or unenforceability
at any time of any provision hereof in any jurisdiction shall not affect or
diminish in any way the continuing validity and enforceability of the remaining
provisions hereof or the continuing validity and enforceability of such
provision in any other jurisdiction.  The agreements, representations and
obligations of the Supporting Creditors under this Agreement are, in all
respects, several and not joint.

 

22.                               Third-Party Beneficiary.  This Agreement is
intended for the benefit of the Parties hereto and no other person or entity
shall be a third party beneficiary hereof or have any rights hereunder.

 

23.                               Counterparts.  This Agreement may be executed
in several counterparts, each of which shall be deemed to be an original, and
all of which together shall be deemed to be one and the same agreement. 
Execution copies of this Agreement may be delivered by facsimile, electronic
mail or otherwise, each of which shall be deemed to be an original for the
purposes of this paragraph.

 

24.                               Headings.  The section headings of this
Agreement are for convenience of reference only and shall not, for any purpose,
be deemed a part of this Agreement and shall not affect the interpretation of
this Agreement.

 

25.                               Settlement Discussions.  This Agreement is
part of a proposed settlement of matters that could otherwise be the subject of
litigation among the parties hereto.  Nothing herein shall be deemed an
admission of any kind.  Pursuant to Federal Rule of Evidence 408, any applicable
state rules of evidence and any other applicable law, foreign or domestic, this
Agreement, all exhibits, schedules and appendices hereto, and all negotiations
relating hereto shall not be admissible into evidence in any proceeding other
than to prove the existence of this Agreement or in a proceeding to enforce the
terms of this Agreement.

 

26.                               Publicity.  The Cubic Parties will submit to
the Supporting Creditors all press releases, public filings, public
announcements or other communications with any news media relating to this
Agreement or the Transactions.  The Cubic Parties shall not use the name of any
Supporting Creditor in any press release without such Supporting Creditor’s
prior written consent.

 

27.                               Fiduciary Duties.

 

(a)                                 None of the Supporting Creditors shall have
any fiduciary duties or other duties or responsibilities to each other, any
Supporting Creditor, Fossil, the Cubic Parties or any of the Cubic Parties’
shareholders, creditors or other stakeholders.

 

(b)                                 Notwithstanding anything to the contrary
herein, at any time prior entry of the Confirmation Order, the Cubic Parties or
any directors or officers of the Cubic Parties, in such person’s capacity as a
director or officer of the Cubic Parties, shall be entitled to take any action,
or to refrain from taking any action, including a decision to

 

22

--------------------------------------------------------------------------------


 

terminate this Agreement, that such person determines in good faith, after
consultation with counsel, is consistent with its or their fiduciary obligations
under applicable law (the “Fiduciary Out”).

 

(c)                                  At the time this Agreement is entered into,
the Cubic Parties acknowledge and agree that the Cubic Parties Obligations and
any remedies in respect thereof set forth in this Agreement constitute the sound
business judgment of the Cubic Parties that comports with the fiduciary duties
of the Cubic Parties’ officers and directors.

 

(d)                                 The Cubic Parties agree that the Fiduciary
Out shall not apply, and may not be used, to annul, modify, amend, or otherwise
alter any of the Cubic Parties Obligations or any of the remedies in respect
thereof; provided, however, that if the Cubic Parties secure a binding and firm
written commitment that is not conditioned on financing or subject to any
significant closing conditions, including the occurrence of a material adverse
effect or change, with respect to an alternative transaction that will pay the
Supporting Creditors in full in cash on the Effective Date and will not
materially delay the Effective Date compared to the Prepackaged Plan (a “Firm
Alternative Transaction”), the Cubic Parties shall provide Supporting Creditors
with at least ten (10) Business Days to determine whether Supporting Creditors
will consent to such Firm Alternative Transaction. If Supporting Creditors do
not consent to such Firm Alternative Transaction, the Cubic Parties may only
exercise the Fiduciary Out after they have obtained an order from the Bankruptcy
Court authorizing the Cubic Parties to exercise the Fiduciary Out in accordance
with the terms hereof.

 

28.                               No Solicitation.  This Agreement, the
Restructuring and the Prepackaged Plan are the product of negotiations among the
Parties, together with their respective representatives.  Notwithstanding
anything herein to the contrary, this Agreement is not, and shall not be deemed
to be, a solicitation of votes for the acceptance of the Prepackaged Plan or any
plan of reorganization for the purposes of sections 1125 and 1126 of the
Bankruptcy Code or otherwise.  The Cubic Parties will not solicit acceptances of
the Prepackaged Plan from any Supporting Creditor until such Supporting Creditor
has been provided with copies of the Disclosure Statement containing adequate
information as required by section 1125 of the Bankruptcy Code.

 

29.                               Termination of Investment Agreement.  The
Warrant Holders and Cubic Energy agree that, automatically upon the commencement
of the Prepackaged Cases, the Investment Agreement dated as of October 2, 2013
among the Warrant Holders and Cubic Energy shall terminate pursuant to
Section 7.01 thereof.

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.

 

 

 

CUBIC ENERGY, INC.

 

 

 

By:

/s/ Jon Stuart Ross

 

Name: Jon Stuart Ross

 

Title:   EVP / Secretary

 

 

 

CUBIC ASSET HOLDING, LLC

 

 

 

By:

CUBIC ENERGY, INC.

 

Its:

Sole Member

 

 

 

 

By:

/s/ Jon Stuart Ross

 

 

Name: Jon Stuart Ross

 

 

Title:   EVP / Secretary

 

 

 

CUBIC ASSET, LLC

 

 

 

By:

CUBIC ASSET HOLDING, LLC

 

Its:

Sole Member

 

 

 

 

By:

CUBIC ENERGY, INC.

 

 

Its:

Sole Member

 

 

 

 

 

 

 

By:

/s/ Jon Stuart Ross

 

 

 

Name: Jon Stuart Ross

 

 

 

Title:   EVP / Secretary

 

[Signature Page to Plan Support Agreement]

 

--------------------------------------------------------------------------------


 

 

CUBIC LOUISIANA HOLDING, LLC

 

 

 

By:

CUBIC ENERGY, INC.

 

Its:

Sole Member

 

 

 

 

By:

/s/ Jon Stuart Ross

 

 

Name: Jon Stuart Ross

 

 

Title:   Secretary / EVP

 

 

 

CUBIC LOUISIANA, LLC

 

 

 

By:

CUBIC LOUISIANA HOLDING, LLC

 

Its:

Sole Member

 

 

 

 

By:

CUBIC ENERGY, INC.

 

 

Its:

Sole Member

 

 

 

 

 

 

 

By:

/s/ Jon Stuart Ross

 

 

 

Name: Jon Stuart Ross

 

 

 

Title:   Secretary / EVP

 

[Signature Page to Plan Support Agreement]

 

--------------------------------------------------------------------------------


 

 

AIO III CE, L.P.

 

 

 

By:

Anchorage Capital Group, L.L.C., its

 

 

Investment Manager

 

 

 

 

By:

/s/ Daniel Allen

 

Name: Daniel Allen

 

Title:   President

 

 

 

 

 

Aggregate principal amount of Prepetition Claims as of November 30, 2015:

 

 

 

$52,147,578.13

 

 

 

Prepetition Equity Interests:

 

 

 

[Signature Page to Plan Support Agreement]

 

--------------------------------------------------------------------------------


 

 

AIO III AIV 3, L.L.C.

 

 

 

 

 

By:

Anchorage Capital Group, L.L.C., its

 

 

Investment Manager

 

 

 

 

By:

/s/ Daniel Allen

 

 

Name: Daniel Allen

 

 

Title:   President

 

 

 

Aggregate principal amount of Prepetition Claims as of November 30, 2015:

 

 

 

$

 

 

 

Prepetition Equity Interests:

 

 

 

Stock: 48,346.20; Class A Warrant: 32,230,799.48; Class B Warrants:
16,115,399.74

 

[Signature Page to Plan Support Agreement]

 

--------------------------------------------------------------------------------


 

 

ANCHORAGE ILLIQUID OPPORTUNITIES III (B), L.P.

 

 

 

By:

Anchorage Capital Group, L.L.C., its

 

 

Investment Manager

 

 

 

 

By:

/s/ Daniel Allen

 

 

Name: Daniel Allen

 

 

Title:   President

 

 

 

Aggregate principal amount of Prepetition Claims as of November 30, 2015:

 

 

 

$

 

 

 

Prepetition Equity Interests:

 

 

 

Stock: 14,124.13; Class A Warrant: 9,416,086.06; Class B Warrants: 4,708,043.03

 

[Signature Page to Plan Support Agreement]

 

--------------------------------------------------------------------------------


 

 

ANCHORAGE ILLIQUID OPPORTUNITIES III, L.P.

 

 

 

By:

Anchorage Capital Group, L.L.C., its

 

 

Investment Manager

 

 

 

 

By:

/s/ Daniel Allen

 

Name:

Daniel Allen

 

Title:  

President

 

 

 

Aggregate principal amount of Prepetition Claims as of November 30, 2015:

 

 

 

$

 

 

 

Prepetition Equity Interests:

 

 

 

Stock: 12,341.66; Class A Warrant: 8,227,772.46; Class B Warrants: 4,113,886.23

 

[Signature Page to Plan Support Agreement]

 

--------------------------------------------------------------------------------


 

 

CORBIN OPPORTUNITY FUND, L.P.

 

 

 

By:

Corbin Capital Partners Management, LLC,

 

 

Its General Partner

 

 

 

 

By:

/s/ Daniel Friedman

 

 

Name: Daniel Friedman

 

 

Title: General Counsel

 

 

 

Aggregate principal amount of Prepetition Claims as of November 30, 2015:

 

 

 

$11,472,465.15

 

 

 

Prepetition Equity Interests:

 

 

 

Class A Warrants 10,972,425

 

Class B Warrants 5,486,212

 

Preferred Stock 16,458,637

 

[Signature Page to Plan Support Agreement]

 

--------------------------------------------------------------------------------


 

 

O-CAP PARTNERS, L.P.

 

 

 

By:

O-CAP Advisors, LLC, Its

 

 

General Partner

 

 

 

 

By:

/s/ Michael Olshan

 

 

Name: Michael Olshan

 

 

Title: Managing Member

 

 

 

Aggregate principal amount of Prepetition Claims as of November 30, 2015:

 

 

 

$2,988,055.31

 

 

 

Prepetition Equity Interests:

 

 

 

Class A Warrants:

2,857,818

 

Class B Warrants:

1,428,929

 

Preferred Stock:

4,286,727

 

[Signature Page to Plan Support Agreement]

 

--------------------------------------------------------------------------------


 

 

O-CAP OFFSHORE MASTER FUND, L.P.

 

 

 

By:

O-CAP Advisors, LLC, Its

 

 

General Partner

 

 

 

 

By:

/s/ Michael Olshan

 

 

Name: Michael Olshan

 

 

Title: Managing Member

 

 

 

Aggregate principal amount of Prepetition Claims as of November 30, 2015:

 

 

 

$2,226,700.91

 

 

 

Prepetition Equity Interests:

 

 

 

Class A Warrants:

2,129,648

 

Class B Warrants:

1,064,824

 

Preferred Stock:

3,194,472

 

[Signature Page to Plan Support Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO ENERGY CAPITAL, INC.

 

 

 

By:

/s/ Gary Milavec

 

Name: Gary Milavec

 

Title:   Managing Director

 

 

 

 

 

Aggregate principal amount of Prepetition Claims as of November 30, 2015:

 

 

 

$29,876,638

 

 

 

Prepetition Equity Interests:

 

 

 

241,192 shares of Class B preferred

 

8,500,000 warrants

 

[Signature Page to Plan Support Agreement]

 

--------------------------------------------------------------------------------


 

 

FOSSIL OPERATING, INC.

 

 

 

By:

/s/ Calvin Wallen, III

 

Name: Calvin Wallen, III

 

Title:   President

 

[Signature Page to Plan Support Agreement]

 

--------------------------------------------------------------------------------


 

 

BP PRODUCTS NORTH AMERICA, INC.

 

 

 

By:

/s/ Paul Lantevo

 

Name: Paul Lantevo

 

Title:   VP BP Products North America

 

 

 

 

 

Aggregate principal amount of Prepetition Claims:

 

 

 

Together with BPEC, all claims arising under the Cubic Asset Hedging, Call
Option, and Operations Arrangements and Cubic Louisiana Hedging Arrangements

 

[Signature Page to Plan Support Agreement]

 

--------------------------------------------------------------------------------


 

 

BP ENERGY COMPANY

 

 

 

By:

/s/ Timothy Yee

 

Name:  Timothy Yee

 

Title:   Attorney-in-Fact

 

 

 

 

 

Aggregate principal amount of Prepetition Claims:

 

 

 

Together with BPPNA, all claims arising under the Cubic Asset Hedging, Call
Option, and Operations Arrangements and Cubic Louisiana Hedging Arrangements

 

[Signature Page to Plan Support Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

NOTICE ADDRESSES

 

If to the Cubic Parties:

 

CUBIC ENERGY, INC., et al.
9870 Plano Rd
Dallas, Texas

Attn:

Jon S. Ross

Facsimile:

972-681-9687

Email:

jross@cubicenergyinc.com

 

with a copy to:

 

Holland & Knight LLP
200 Crescent Court, Suite 1600
Dallas, Texas 75204

Attn:

Brent McIlwain

Facsimile:

214-964-9501

Email:

brent.mcilwain@hklaw.com

 

If to a Prepetition Noteholder or a transferee thereof, to the addresses or
facsimile numbers set forth below following the Prepetition Noteholder’s
signature (or as directed by any transferee thereof), as the case may be, (or at
such other addresses or facsimile numbers as shall be specified by like notice)
with a copy to:

 

Sullivan & Cromwell LLP
125 Broad Street
New York, New York 10004
Attn: Michael H. Torkin, Ari B. Blaut, and David R. Zylberberg
Facsimile: (212) 291-9376
Email:            torkinm@sullcrom.com, blauta@sullcrom.com, and
zylberbergd@sullcrom.com

 

If to Wells Fargo or a transferee thereof, to the addresses or facsimile numbers
set forth below following Wells Fargo’s signature (or as directed by any
transferee thereof), as the case may be, (or at such other addresses or
facsimile numbers as shall be specified by like notice) with a copy to:

 

--------------------------------------------------------------------------------


 

WELLS FARGO ENERGY CAPITAL, INC.

1000 Louisiana, 9th Floor

Houston, Texas 77992

Attn:  Zachary D. Winegrad

 

With a copy to:

 

LISKOW & LEWIS

1001 Fannin Street, Suite 1800

Houston, TX 77002

Attn:

Michael D. Rubenstein

Facsimile:

713-651-2953

Email:

mdrubenstein@liskow.com

 

If to BP or a transferee thereof, to the addresses or facsimile numbers set
forth below following BP’s signature (or as directed by any transferee thereof),
as the case may be, (or at such other addresses or facsimile numbers as shall be
specified by like notice) with a copy to:

 

BP Energy Company

Helios Plaza

210 Helios Way

Houston, TX 77079

Attn:                    Contract Services

Facsimile:

(713) 323-0203

 

And

 

BP Products North America, Inc.

30 S. Wacker Drive, Suite 900

Chicago, IL 60606

Attn: Global Oil Americas Legal Notices

Facsimile:

(973) 686-4057

Email:

goalegalnotices@bp.com

 

If to Fossil Operating, Inc.:

 

Fossil Operating, Inc.

c/o Calvin A. Wallen, III

9870 Plano Road

Dallas, TX 75238

Facsimile:

(972) 681-9687

 

--------------------------------------------------------------------------------